             Case 1:20-cr-00135-JMF Document 502 Filed 08/17/21 Page 1 of 1




                                    EPSTEIN SACKS PLLC
                                     ATTORNEYS AT LAW
                                    100 LAFAYETTE STREET
                                            SUITE 502
                                     NEW YORK, N.Y. 10013
                                          (212) 684-1230

                                                              BENNETT M. EPSTEIN: (917) 653-7116
                                                              SARAH M. SACKS: (917) 566-6196




                                                              August 14, 2021

    Hon. Jesse M. Furman
    United States District Judge
    Southern District of New York
    United States Courthouse
    40 Foley Square
    New York, NY 10007

    Filed on ECF
                                    United States v. Devonte Brown
                                           20 Cr. 135 (JMF)


    Dear Judge Furman:

          We represent the defendant, Davonte Brown, pursuant to the Criminal Justice Act. Mr.
    Brown is scheduled to be sentenced by the Court on August 26, 2021. Accompanying this letter
    is our sentencing memorandum on his behalf. Under the Court’s individual rules, the date for
    submission was August 12, 2021. On that day we notified the Government, per AUSA Andrew
    Chan, that we intended to file of our memorandum today, and Mr. Chan graciously consented.
    We agreed to offer him the same courtesy, if needed.

           The purpose of this letter is to formally request the Court’s permission for this brief
    lateness in submission. The primary reason was the accessibility of our client, who is
    incarcerated at MDC, and our ability to schedule an interview room for the purpose of reviewing
    the final PSR and our memorandum with him, followed by the need to make final edits.

                                                    Very truly yours,
Application GRANTED. The Clerk of Court is directed
to terminate Doc. #500. SO ORDERED.                 /s/ Bennett M. Epstein




             August 16, 2021
